Judgment, Supreme Court, Bronx County (Robert Sackett, J.), rendered December 19, 2011, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the seventh degree, and sentencing him to a term of 30 days, unanimously affirmed.
The information was not jurisdictionally defective. Nonhearsay allegations established every element of the charged offense, notwithstanding the absence of a laboratory report (see People v Kalin, 12 NY3d 225 [2009]). Based on the allegation that defendant possessed a glass pipe containing “a tar-like substance” that, based on the officer’s “training in the recognition of controlled substances and their packaging, . . . [he] believed to be crack-cocaine residue,” an inference can be drawn that defendant knew that he was in possession of cocaine (see People v Jennings, 22 NY3d 1001 [2013]). We have considered and rejected defendant’s remaining arguments. Concur — Mazzarelli, J.E, Andrias, DeGrasse, Feinman and Kapnick, JJ.
Motion for permission to file supplemental brief denied. Concur — Mazzarelli, J.E, Andrias, DeGrasse, Feinman and Kapnick, JJ.